      Case 2:16-cv-00557-WKW-JTA Document 98 Filed 01/30/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF ALABAMA NORTHER DIVISION


KIMBERLY GUNN, etc.                           )
                                              )
        Plaintiff,                            )
                                              )
v.                                            ) CIVIL ACTION NO. 2:16-cv-00557-WKW-JTA
                                              )
CITY OF MONTGOMERY, et al.,                   )
                                              )
        Defendants.                           )


                 MOTION TO CONTINUE/REVISE SCHEDULING ORDER

        COMES NOW the plaintiff in the above styled case and respectfully requests the Court to

issue an order extending the dates of the scheduling order with respect to expert disclosures,

completion of discovery, Daubert motions, and dispositive motions by 30 days. In support

thereof, the plaintiff avers as follows:

        1. The parties are scheduled to make expert disclosures beginning on February 18, 2020.

            Particularly, the plaintiff is currently required to disclose on February 18, 2020 and

            the defendants on March 17, 2020. The parties agree that the plaintiff shall disclose

            on March 18, 2020 and the defendants on April 18, 2020.

        2. All discovery currently is scheduled to be completed on or before April 20, 2020.

            The parties agree that all discovery shall be completed on or before May 20, 2020.

        3. Daubert motions are due to be filed May 19, 2020. The parties agree that Daubert

            motions shall be due June 19, 2020.

        4. Dispositive motions currently are due to be filed on May 19, 2020, responses to

            dispositive motions are due to be filed on June 9, 2020 and any reply briefs in support

            of a dispositive motion are due June 16, 2020. The parties agree that dispositive
     Case 2:16-cv-00557-WKW-JTA Document 98 Filed 01/30/20 Page 2 of 3



         motions shall be due on June 19, 2020, responses shall be due July 9, 2020 and any

         reply in support of a dispositive motion shall be due July 16, 2020.

      5. The parties have been engaged in discovery, but despite their good faith efforts, will

         be unable to meet the existing deadlines set out in the most recent Scheduling Order.

      6. Plaintiff's counsel has met and conferred with defense counsel, and defense counsel

         have no objection to this extension of time with respect to the scheduling order. All

         parties agree that additional time is needed to prepare this matter; the proposed

         extensions of time as set forth in the previous paragraphs with respect to expert

         disclosures, the completion of discovery, Daubert motions and dispositive motions

         are necessary; and no party will be prejudiced by the requested extensions.

      7. Accordingly, Plaintiff respectfully requests that the Court grant this motion, and enter

         an order extending the scheduling order deadlines and amending the most recent

         scheduling order as set forth herein.


                                            Respectfully submitted,

                                            /s/ Tyrone C. Means
                                            TYRONE C. MEANS (MEA003)
                                            H. LEWIS GILLIS (GIL001)

OF COUNSEL:

MEANS GILLIS LAW, P.C.
60 Commerce Street
Suite 200
Montgomery, Alabama 36104
(334) 270-1033
(334) 260-9396 (fax)
tcmeans@meansgillislaw.com
hlgillis@meansgillislaw.com




                                                 2
      Case 2:16-cv-00557-WKW-JTA Document 98 Filed 01/30/20 Page 3 of 3



Samuel Fisher
Sidney M. Jackson
WIGGINS, CHILDS, PANTAZIS, FISHER
& GOLDFARB, LLC
301 19th Street North
Birmingham, Alabama 35203
Telephone: (205) 314-0500
Facsimile: (205) 254-1500
 sf@wigginschilds.com
sjacksonwigginschilds.com


Mark Englehart
Englehart Law Offices
9457 Alysbury Place
Montgomery, Alabama 36117-6005
Telephone: (334) 782-5258
Facsimile: (334) 270-8390
jmenglehart@gmail.com


                                CERTIFICATE OF SERVICE

        I hereby certify that on the 30th day of January, 2020, I have electronically filed the
following with the Clerk of the Court using the CM/ECF system, which will send notification to
the following via e-mail:

Randall Morgan
Brad A. Everhardt
Hill, Hill, Carter, Franco, Cole & Black, P.C.
425 South Perry Street
Montgomery, Alabama 36104
rmorgan@hillhillcarter.com
beverhardt@hillhillcarter.com


Tabor R. Novak, Jr.
John W. Marsh
Miland F. Simpler, III
Ball, Ball, Matthews & Novak, P.A.
tnovak@ball-ball.com
msimpler@ball-ball.com
jmarsh@ball-ball.com

                                                           /s/ Tyrone C. Means
                                                           OF COUNSEL

                                                 3
